        Case 4:19-cv-04034 Document 1 Filed on 10/16/19 in TXSD Page 1 of 6



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

MARIO RODRIGUEZ                                      §
                                                     §                CIVIL ACTION NO. _______
VS.                                                  §
                                                     §
OCEAN HARBOR CASUALTY                                §
INSURANCE COMPANY                                    §                         JURY DEMANDED


                            NOTICE OF REMOVAL
______________________________________________________________________________

TO THE HONORABLE UNITED STATES DISTRICT COURT JUDGE:

         Please take notice that, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446, OCEAN

HARBOR CASUALTY INSURANCE COMPANY (“Ocean Harbor” or “Defendant”),

Defendant herein, removes to this Court the state court action pending in the 165th Judicial

District Court of Harris County, Texas invoking this Court’s diversity jurisdiction, on the

grounds explained below.

                                          I.       BACKGROUND

         1.        On August 23, 2019, Plaintiff Mario Rodriguez (“Plaintiff”) filed the present

action in the 165th Judicial District Court of Harris County, Texas, bearing Cause No. 2019-

59233 (the “State Court Action”) against Ocean Harbor.1 See State Court Action Petition,

attached hereto as Exhibit B.

       2.          Ocean Harbor was served/received notice of this lawsuit on September 16, 2019.

Thus, this Notice of Removal of the case to the United States District Court is timely filed by

Defendant, as it is filed not more than thirty (30) days after service of the Petition on Ocean

1
  The property made the basis of Plaintiff’s lawsuit is situated in Brazoria County, Texas. Thus, Defendant filed a
Motion to Transfer Venue concurrently with the filing of its Original Answer in the State Court Action on October
7, 2019. A true and correct copy of Defendant’s Motion to Transfer Venue, and Subject to, Verified Original Answer
to Plaintiff’s Original Petition is attached hereto under Exhibit B.


4831-9253-1625.1                                     Page 1
        Case 4:19-cv-04034 Document 1 Filed on 10/16/19 in TXSD Page 2 of 6



Harbor, in accordance with 28 U.S.C. §§ 1441 and 1446.

                   II.   BASIS FOR REMOVAL: DIVERSITY JURISDICTION

         3.        Removal of the State Court Action to this Court is proper pursuant to 28 U.S.C.

§§ 1332 and 1441(a) and (b) because: (1) there is complete diversity between Plaintiff and Ocean

Harbor, and (2) the amount in controversy exceeds $75,000, exclusive of interest and costs.

A.     Complete diversity exists between Plaintiff and Ocean Harbor.

         4.        Plaintiff’s State Court Action may be removed to this Court because it arises

under 28 U.S.C. § 1332.

         5.        Plaintiff is a citizen of Texas. In his Petition, Plaintiff alleges that he is a Texas

resident who resides in Brazoria County, Texas, and purchased the insurance policy for his the

dwelling he owns in Alvin, Texas.2

         6.        Ocean Harbor is not a citizen of the State of Texas. Ocean Harbor is a foreign

organization incorporated pursuant to the laws of the State of Florida and has its principle place

of business is in Florida.

         7.        Thus, there is complete diversity of citizenship between Plaintiff and Ocean

Harbor.

B.       Amount in Controversy Exceeds $75,000.

         8.        Plaintiff’s Original Petition states that he “seeks monetary relief under

$100,000.00, including damages of any kind…”3 Plaintiff’s Petition also states that Plaintiff

“seeks a maximum amount of damages that does not exceed the sum or value of $74,000,

exclusive of interest and costs,”4 and “the matter in controversy does not exceed the sum or value



2
  See Petition, at ¶¶ 4 and 10; see also supra FN 1.
3
  Id. at ¶ 2.
4
  Id.


4831-9253-1625.1                                       Page 2
        Case 4:19-cv-04034 Document 1 Filed on 10/16/19 in TXSD Page 3 of 6



of $75,000, exclusive of interest and costs.”5 However, Texas law does not permit a plaintiff to

plead a specific amount of damages.6 Rule 47 of the Texas Rules of Civil Procedure requires an

initial pleading to elect from among a pre-defined set of ranges of damages; the Rule does not

permit a plaintiff to plead that Plaintiff will never ask for a, receive or take a judgment for any

amount over $75,000.00.7 Plaintiff’s Original Petition fails to comply with Rule 47 of the Texas

Rules of Civil Procedure. A bare assertion in a pleading that damages are less than $75,000,

without more, is not binding on Plaintiff and does not determine the amount in controversy for

purposes of federal jurisdiction.8

         9.        Courts may look past the pleadings to analyze a plaintiff’s pre-suit demand as

well as all categories of damages sought in the lawsuit, including punitive damages.9 Here, this

analysis plainly sets the amount in controversy past the $75,000 threshold for this Court’s

jurisdiction.10

         10.       In his pre-suit demand, dated July 17, 2018, Plaintiff claimed his incurred

economic damages, couples with his incurred attorney’s fees and related expenses totaled

$25,315.78.11 The demand goes on to state that if litigation ensues, those amounts would be


5
  See Petition, at ¶ 2.
6
  TEX. R. CIV. P. 47(b)-(c).
7
   Petition, at ¶ 2; see also De Aguilar v. Boeing Co., 47 F.3d 1404, 1410 (5th Cir. 1995); Ford v. United Parcel
Service, Inc. (Ohio), No. 3:14-cv-1872-D, 2014 WL 4105965, at *2 (N.D. Tex. Aug. 21, 2014) (Fitzwater, J.) (There
is no provision in Rule 47 permitting a plaintiff to plead for damages “not to exceed $74,000”); Chavez v. State
Farm Lloyds, No. 7:15-CV-487, 2016 WL 641634, at *2 (S.D. Tex. Feb. 18, 2016) (Alvarez, J.) (Texas law simply
does not permit a plaintiff to plead that he or she seeks damages not to exceed $75,000); Manesh v. Nationwide
General Insurance Company, No. 5:17-CV-1213-DAE, 2018 WL 1887291, at *2 (W.D. Tex. Mar. 2, 2018) (Ezra,
D.) (finding that the language in plaintiffs state court petition “damages are less than $75,000, exclusive of interest
and costs,” did not control because it violated TRCP 47 and constituted bad faith).
8
   Ford v. United Parcel Service (Ohio), 2014 WL 41059565 at *4; Manesh v. Nationwide General Insurance
Company, 2018 WL 1887291 at *2.
9
  See Villarreal v. State Farm Lloyds, No. 7:15-CV-292, 2015 WL 5838876, at *2 (S.D. Tex. Oct. 7, 2015) (Alvarez,
J.).
10
   See Exhibit C, Plaintiff’s demand letter dated July 17, 2018; see also Molina v. Wal-Mart Stores Texas, L.P., 535
F. Supp. 2d 805, 807-08 (W.D. Tex. 2008) (Martinez, J.) (considering pre-suit demand to establish amount in
controversy).
11




4831-9253-1625.1                                       Page 3
        Case 4:19-cv-04034 Document 1 Filed on 10/16/19 in TXSD Page 4 of 6



“adjusted to reflect additional time and expense incurred.”12 Plaintiff’s Petition asserts the

following causes of action: Breach of Contract, violations of Chapter 542 of the Texas Insurance

Code-Prompt Payment provision in which he seeks recovery of 18% interest, and violations of

Chapter 541 of the Texas Insurance Code.13 Further, Plaintiff seeks the recovery of attorneys’

fees, and treble damages.14

         11.       The amount in controversy plainly exceeds $75,000, exclusive of interest and

costs. See Exhibits B and C. Accordingly, the amount in controversy requirement of 28 U.S.C.

§ 1332(b) is satisfied.

                                                     III. VENUE

         12.       Venue for removal is proper in this district and division because this district

embraces the 165th Judicial District Court of Harris County, Texas, the forum in which the

removed action was pending.

                                              IV. ATTACHMENTS

         13.       Ocean Harbor will promptly provide written notice to Plaintiff through delivery of

a copy of this Notice and the state court Notice of Filing of Notice of Removal to Plaintiff’s

counsel of record, and to the Clerk of the Court for the 165th Judicial District Court of Harris

County, Texas through the filing of this Notice and the Notice of Filing of Notice of Removal

into the record of the state court action.

         14.       Copies of all pleadings, process, order, requests for trial by jury, and other filings

in the state court action are attached to this Notice as required by 28 U.S.C. § 1446(a).

         15.       The following documents are being filed with this Court as exhibits to this Notice

of Removal:

12
   See Exhibit C.
13
   See Plaintiff’s Original Petition, at ¶¶ 17-28.
14
   Id. at ¶¶ 25, 31.


4831-9253-1625.1                                       Page 4
        Case 4:19-cv-04034 Document 1 Filed on 10/16/19 in TXSD Page 5 of 6




         A.        Index of Matters Being Filed;

         B.        All executed process in this case, including a copy of the Plaintiff’s Original
                   Petition and a copy of Defendant’s Motion to Transfer Venue, and Subject
                   to, Verified Original Answer;

         C.        Plaintiff’s Pre-Suit Demand Letter;

         D.        List of all Counsel of Record;

         E.        Civil Cover Sheet.

                                        V.     CONCLUSION

         16.       Removal of this action under 28 U.S.C. § 1441(a) is proper as the district courts

of the United States have original jurisdiction over the matter pursuant to 28 U.S.C. § 1332, and

as all requirements for removal under 28 U.S.C. § 1446 have been met.


         WHEREFORE, Defendant, Ocean Harbor Casualty Insurance Company, respectfully

prays that the state court action be removed and placed on this Court’s docket for further

proceedings as though it had originated in this Court and that this Court issue all necessary

orders. Ocean Harbor further requests any additional relief to which it may be justly entitled.

DATE: October 16, 2019.




4831-9253-1625.1                                 Page 5
        Case 4:19-cv-04034 Document 1 Filed on 10/16/19 in TXSD Page 6 of 6



                                             Respectfully submitted,

                                             LEWIS BRISBOIS BISGAARD & SMITH LLP



                                             By: /s/ Sarah R. Smith
                                                 Sarah R. Smith
                                                 Texas State Bar No. 24056346
                                                 USDC-SD Texas No. 1196616
                                                 Sarah C. Plaisance
                                                 Texas State Bar No. 24102361
                                                 USDC-SD Texas No. 3310762
                                                 24 Greenway Plaza, Suite 1400
                                                 Houston, Texas 77046
                                                 Telephone: 713.659.6767
                                                 Facsimile: 713.759.6830
                                                 sarah.smith@lewisbrisbois.com
                                                 sarah.plaisance@lewisbrisbois.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   OCEAN HARBOR CASUALTY INSURANCE
                                                   COMPANY



                                CERTIFICATE OF SERVICE

         Pursuant to the Federal Rules of Civil Procedure, I hereby certify that a true and correct
copy of the foregoing instrument has been delivered to all interested parties on October 16, 2019,
via e-filing addressed to:

Anthony G. Buzbee
Christopher J. Leavitt                Via Eserve
THE BUZBEE LAW FIRM
600 Travis Street, Suite 7300
Houston, Texas 77002
tbuzbee@txattorneys.com
cleavitt@txattorneys.com
www.txattorneys.com
Attorneys for Plaintiff

                                                       /s/ Sarah R. Smith
                                                       Sarah R. Smith




4831-9253-1625.1                              Page 6
